 1   LAW OFFICES OF WILLIAM R. McGEE, APLC
     William R. McGee, CA State Bar No. 122153
 2   Deanna M. Wallace, CA State Bar No. 242825
 3   Kevin A. Alexander II, CA State Bar No. 294308
     701 Palomar Airport Road, Suite 250
 4   Carlsbad, CA 92011
     Telephone: (760) 438-1047
 5   Facsimile: (760) 438-1056
 6
 7   Attorneys for Plaintiffs

 8                               UNITED STATES DISTRICT COURT

 9                              EASTERN DISTRICT OF CALIFORNIA
10   ROBIN FRY and                             )     Case No. 1:19-cv-000793-BAM
     DIANE L. DESMOND, an individual,          )
11
                                               )
12              Plaintiffs,                    )     ORDER REGARDING STIPULATION TO
                                               )     CONTINUE MANDATORY SCHEDULING
13                                                   CONFERENCE
          v.                                   )
                                               )
14
     JAYCO, INC., a limited liability company, )
15   and DOES 1 through 10, inclusive,         )
                                               )
16              Defendants.                    )
     _________________________________ )
17
18
19          On September 9, 2019, the parties filed a stipulation seeking to continue the

20   mandatory scheduling conference currently set for September 12, 2019. (Doc. No. 9.)

21   According to the parties’ stipulation, counsel for Plaintiff was not aware of the mandatory

22   scheduling conference until September 6, 2019 due to a technological issue and Plaintiff
23   consequently did not provide Defendant with timely notice of the mandatory scheduling
24   conference. (Id.) Counsel for Defendant is currently out of the country for personal business
25   and unavailable on September 12, 2019. (Id.)
26          Pursuant to the stipulation of the parties, and for good cause appearing, the
27   Scheduling Conference currently set for September 12, 2019, is HEREBY CONTINUED to
28   Thursday September 26, 2019, at 09:00 AM in Courtroom 8 before Magistrate Judge
29
30
31
32
 1   Barbara A. McAuliffe. A Joint Scheduling Conference Report, carefully prepared and
 2   executed by all counsel, shall be electronically filed in full compliance with the requirements
 3   set forth in the Order Setting Mandatory Scheduling Conference (Doc. No. 3) one (1) full
 4   week prior to the scheduling conference. A copy shall additionally be emailed, in Word
 5   format, to bamorders@caed.uscourts.gov. The parties are encouraged to appear at the
 6   scheduling conference telephonically and may do so with each party using the following dial-
 7   in number and passcode: dial-in number 1-877-411-9748; passcode 3190866.
 8
     IT IS SO ORDERED.
 9
10      Dated:    September 9, 2019                      /s/ Barbara   A. McAuliffe          _
                                                   UNITED STATES MAGISTRATE JUDGE
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
29
30
31
32
